Name: 2001/867/EC: Commission Decision of 3 December 2001 amending Council Directive 90/539/EEC as regards health certificates for intra-Community trade in poultry and hatching eggs (Text with EEA relevance) (notified under document number C(2001) 3821)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  animal product;  tariff policy
 Date Published: 2001-12-07

 Avis juridique important|32001D08672001/867/EC: Commission Decision of 3 December 2001 amending Council Directive 90/539/EEC as regards health certificates for intra-Community trade in poultry and hatching eggs (Text with EEA relevance) (notified under document number C(2001) 3821) Official Journal L 323 , 07/12/2001 P. 0029 - 0036Commission Decisionof 3 December 2001amending Council Directive 90/539/EEC as regards health certificates for intra-Community trade in poultry and hatching eggs(notified under document number C(2001) 3821)(Text with EEA relevance)(2001/867/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs(1), as last amended by Commission Decision 2000/505/EC(2), and in particular Article 34 thereof,Whereas:(1) The certificates for intra-Community trade in poultry and hatching eggs laid down in Annex IV to Directive 90/539/EEC do not contain any information on the vaccination status of poultry and hatching eggs for Newcastle disease.(2) Experience gained during outbreaks of Newcastle disease within the Community suggests that information on the vaccination applied either to the poultry itself or to the parent flock from which the day-old chicks or hatching eggs derived is of special value for epizootiological inquiries.(3) It is necessary to ensure that information concerning the vaccination against Newcastle disease is included in the health certificates foreseen for the intra-Community trade of poultry and hatching eggs.(4) Directive 90/539/EEC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex IV to Directive 90/539/EEC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply for live poultry and hatching eggs certified as from 1 January 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 201, 9.8.2000, p. 8.ANNEX'ANNEX IVHEALTH CERTIFICATES FOR INTRA-COMMUNITY TRADE(Models 1 to 6)>PIC FILE= "L_2001323EN.003101.TIF">>PIC FILE= "L_2001323EN.003201.TIF">>PIC FILE= "L_2001323EN.003301.TIF">>PIC FILE= "L_2001323EN.003401.TIF">>PIC FILE= "L_2001323EN.003501.TIF">>PIC FILE= "L_2001323EN.003601.TIF">